Citation Nr: 1620991	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  04-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain, to include heart disease.

2.  Entitlement to service connection for a back disability, claimed as spinal stenosis. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970, from September 1972 to September 1988, and from May 1992 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.   

These matters were previously before the Board in March 2007, March 2008 (when the Board denied the claim; the denial was subsequently vacated the United States Court of Appeals for Veterans Claims pursuant to a June 2008 Joint Motion for Remand (JMR)), November 2009, December 2010, and most recently in August 2012.  The Board finds that there has been substantial compliance with its remand with regard to the issue adjudicated below.  

During the pendency of the Veteran's claims, the RO, in an August 2015 rating decision, granted service connection for atherosclerotic cardiovascular disease.  The Board acknowledges that the issues of increased rating for the atherosclerotic cardiovascular disease and for hypertension have been appealed, but are not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for a back disability, claimed as spinal stenosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has a disability manifested by chest pain which is causally related to active service, or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a chest pain disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in 2002, 2007, and 2011.  The Veteran is represented by counsel and has not shown any prejudice due to a defect, if any, with regard to notice. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  Notification from the Social Security Administration (SSA) reflects that medical records in its possession have been destroyed.  In addition, the Board has attempted to obtain records, and notified the Veteran of the lack of received records, from Dr. Dodgen.  The Veteran's claim has been pending for more than a decade.  In addition, in January 2016, the Board held the record open for an additional 90 days, or until April 15, 2016, to allow the Veteran to submit additional evidence and/or argument.  In sum, the Veteran has had ample opportunity to obtain and submit pertinent records.  

In December 2015 correspondence, the Veteran's attorney contended that the 2013 VA clinical opinion with regard to chest pain was inadequate.  The Board finds, as is discussed in further detail below, that the opinion is adequate.  A remand to obtain another opinion is not warranted.  There is sufficient competent adequate evidence on file for the Board to make a decision on the claim.  There is also no indication in the claims file that additional testing and/or examination would be useful to the Board.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Veteran asserts that he has a disability manifested by chest pain due to service; however, as discussed in further detail below, the Board finds that service connection is not warranted. 

The Veteran had various periods of service totalling approximately 20 years and there are numerous STRs pertaining to his two decades of service.  The Board has reviewed the STRs, but will not cite to each record.  Rather, the Board has summarized some of the STRs which note chest pain or in which the Veteran denied chest pain and/or had a normal chest on examination.  

A February 1985 STR reflects that the Veteran reported the sudden onset of chest pain the previous night and a chief complaint of possible pneumonia.  His chest x-ray was within normal limits.  The impression was "chest pain due to musculoskeletal etiology vs. pleuritic pain.  Do not feel pain is cardiac in nature."  

May 1976 STRs reflect that the Veteran had chills, fever, and chest pain, with a condylomata on the penis which was gradually decreasing in size. 

April and May 1977 STRs reflect that the Veteran complained of pain just below the scapula, which was assessed as musculoskeletal in origin and which had started after lifting weights.

An October 1982 STR reflects that the Veteran complained of pain in the mid-chest.  The pain was noted to be dull epigastric pain.  The diagnosis was esophageal-gastritis.

The Veteran's February 1984 report of medical history for reenlistment purposes reflects that the Veteran specifically denied pain or pressure in the chest.  (He reported having had swollen or painful joints, jaundice or hepatitis, broken bones, venereal disease, and loss of finger or toe.)

A February 1985 radiology report reflects that there was no evidence of acute cardiac or pulmonary disease.

An August 15, 1986 STR reflects that the Veteran had complained of chest pain under the sternum.  He also had loss of appetite, a sore throat, a chill, and was tired.  (An STR from August 9, 1986 notes complaints of a cold with a red throat on examination.  An STR from August 12 notes a red throat and an assessment of rule out strep throat.  An STR from August 14, 1986 notes that the Veteran had sore throat pain and had been tired for seven days.  The assessment had been progressive strep throat.  Another STR also from the prior day reflects bilateral otitis media.)  The STRs from August 15, 1986 reflect that the diagnosis was changed from rule out strep throat to probable viral syndrome.  An August 16, 1986 STR an assessment of viral syndrome.  In sum, the Veteran had been sick for a week and had numerous complaints of viral syndrome symptoms, to include chest pain.

The Veteran's December 1986 report of medical history for reenlistment purposes reflects that the Veteran specifically denied pain or pressure in the chest.  (He reported having had swollen or painful joints, frequent or severe headaches, heart trouble, jaundice or hepatitis, broken bones, loss of finger or toe.)

A May 1987 STR reflects that the Veteran reported that both his parents had died of heart attacks at early ages.  The Veteran reported that he had occasional pain or pressure in his chest during exertion.  The pain was noted to last up to two hours and was noted to be dull.

A November 1987 STR reflects that the Veteran reported malaise and nonspecific abdominal pain.  The radiology report reflects no radiography evidence of acute cardiopulmonary diseases.

A January 1988 STR reflects complaints of stomach pain and burning pain under the lower sternum.  The assessment was possible nervous stomach vs. ulcer.

A September 1988 radiology report for Medical Board separation reflects a normal chest, with no abnormality of the lungs, heart, mediastinum, or visualized bony thorax was identified.

The Veteran's May 1992 report of medical history for enlistment purposes reflects that the Veteran specifically denied pain or pressure in the chest.  (He reported having had throat trouble, liver trouble, and jaundice or hepatitis.)

The Veteran's July 1992 report of medical history for overseas screening reflects that the Veteran specifically denied pain or pressure in the chest.  (He reported having had stomach, liver, or intestinal trouble, and jaundice or hepatitis.)

An August 1992 STR reflects that the Veteran sought treatment for chest pain which began while standing in line.  The Veteran complained of squeezing chest pain.  The diagnosis was atypical chest pain which was not cardiac in origin. 

An October 1992 STR reflects that the Veteran complained of mid chest pain.  The diagnosis as esophageal-gastritis.

The Veteran's 1994 report of medical history for retirement purposes reflects that the Veteran reported pain in the chest one time. (See physician's summary and elaboration of all pertinent data.)

At a medical examination in July 1994 for retirement purposes, a chest X-ray of the appellant was normal, and his heart was evaluated as normal.   

The Veteran's reports of medical examination in service reflect normal heart, lungs and chest upon clinical evaluation.

The Veteran separated from his final period of service in September 1994. 

A February 1999 Upson Regional Medical Center record reflects that the Veteran was seen for bronchitis.  He had a normal chest examination upon x-ray.

The Veteran was treated for chest pain in April, May and October 2001.  He was not diagnosed as having any heart disease during these treatments, only chest pain.  An April 2001 record reflects that the Veteran complained of chest pressure with an onset that morning.  A May 2001 Bruce Protocol record reflects a diagnosis of chest pain.  It was noted that he had a normal EKG, clear lungs, and normal CV.  A May 2001 record reflects that the chest pain was musculoskeletal in nature.  Another May 2001 record reflects that the Veteran had chest pain and a radiology impression which was "suggestive of COPD".

An August 2002 Atlanta Heart Associates record reflect that the Veteran had occasional chest pain.  The impression was questionable chest pain, questionable coronary artery disease and GI in origin.

A Sept 2002 reflects chest pain with normal perfusion scan.

July through September 2003 records from Spalding Regional Medical Center reflect a clinical history of chest pain and a finding of bronchopneumonia, which had not been seen in June 2003, but which had resolved by August.  The August 2003 CT scan of the chest was normal and the Veteran had a negative examination in September 2003.  

A February 2007 Pain Management Specialists of Atlanta record reflects that the Veteran denied chest pain.

An August 2008 AO (Agent Orange) Registry Examination record reflects that the Veteran reported unexplained chest pain in the military through the present time.  The Veteran reported that his unexplained chest pain has had multiple emergency room evaluations and catheterizations with no noticed cardiac abnormalities.  Upon examination, his chest was noted to have no noted abnormalities.  A chest x-ray was normal and an Electrocardiogram showed normal sinus rhythm.  

A May 2010 VA examination report diagnosed the Veteran with atypical chest pain and COPD.  

A June 2010 VA examination report reflects that the Veteran's heart and chest tests and examinations are normal.  The examiner stated that the Veteran's STRs do not show an ongoing problem or treatment for a chest disorder.  The examiner noted that the Veteran did have complaints of atypical chest pain but his cardiac examinations were normal.

A November 2010 Pain Management Specialists of Atlanta record reflects that the Veteran reported that he did not have chest pain since his last visit.  However, a December 2010 record reflects that he did have chest pain since the last visit.

A January 2011 Upson Regional Medical Center record reflects that the Veteran reported chest pain.  A x-ray of the chest was unremarkable.  The Veteran reported a history of left chest wall pain.

A February 2011 Upson Regional Medical Center record reflects that the Veteran reported chest pain and a GI bleed.  He was two weeks post lithotripsy with stent placement.  His discharge and final diagnoses were as follows: Large duodenal ulcer, Gastric inflammation, Diabetes mellitus non Insulin dependent type 2, Coronary ischemic disease, Congestive heart failure, Systolic and diastolic dysfunction, Hypertensive cardiovascular disease, Mild depressive neurosis, and Colonic polyps removed.  Another record reflects a past history of anginal chest pain.

A June 2011 GHP Nuclear Cardiology Report reflects a mildly abnormal study.  The Veteran had a fixed inferior wall defect which was "probably due to soft tissue attenuation."  The record reflects that there was "[n]o evidence of myocardial ischemia.  Overall left ventricular systolic function was normal without regional wall motion abnormalities.  The left ventricular ejection fraction was calculated or visually estimated to be 70 [percent]."

A July/August 2011 QTC report reflects that the Veteran reported chest pains.  Upon examination, he had normal inspection of the chest, with no evidence of tenderness on palpation.  He had symmetric breath sounds, no rhonchi, rales or wheezes.  Expiratory phase was within normal limits.  The size of the heart was normal as determined by x-ray.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The EKG was within normal limits.

2011and 2012 Georgia Heart Physicians, LLC (GHP) records reflect that the Veteran presented with chest pain in the retrosternal area.  It was described as dull, nonradiating, intermittent and moderate in severity.  Records reflect that the Veteran takes nitroglycerin for chest pain.

August 2012 GHP records reflect that the Veteran denied chest pain, but reflects an assessment of chest pain.

A December 2013 VA examination report reflects that the Veteran reported chest pain which was squeezing through his chest, came on suddenly, occasionally associated with diaphoresis and nausea, and first occurred during stressful times and money problems.  The Veteran reported it occurs on average once a month and usually resolves after taking nitroglycerin or in 10 minutes.  The examiner reviewed the Veteran's reported symptoms and the clinical records and found that the Veteran's atypical chest pain is a separate diagnosis from the Veteran's atherosclerotic cardiovascular disease and is noncardiac.  The examiner further stated, as follows:  

[The Veteran's] atypical chest pain is noncardiac based on history symptomatology physical exam stress testing and coronary angiogram.  In regards to possible etiologies no physician has given the veteran a confirmatory etiologic diagnosis for this complaint in over 30 years.  I have taken a detailed history review of records and examination to help identify potential etiologies.  His lack of correlation to any movement or palpation does not identify any specific musculoskeletal diagnosis.  He denies any of his previous GI symptoms to be related to his chest pains, in fact he specifically believes he is able to tell the difference, additionally he has had surgery for peptic ulcer disease and cholecystectomy and continuous medical treatment for reflux none of which has altered his chest pain course.  Finally there is no evidence of specific lung disorders by history or physical that would relate to his chest pain symptoms.  His only relation to his chest pain was mental stress when he was young but this no longer correlates and treatment with various [sic] depression and pain meds do not change his course.  I like the 30 years of doctors prior can not [sic] with confidence given a true etiologic role for his chest pain symptom, this is not uncommon but do not identify any of his other medical conditions as being causative [sic] for the symptom. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
 
The Board finds that the VA opinion is probative of the issue before the Board because it reflects that the examiner considered the extensive history of the Veteran, to include the Veteran's reported symptoms and the diagnostic testing/evaluation over several decades.

The Veteran's attorney contends, in December 2015 correspondence, that the opinion is not adequate because the examiner could not provide an etiology of the Veteran's chest pain.  The Board disagrees with the contention that the report is inadequate.  A VA examiner need not opine as to the exact cause of a Veteran's disability or symptoms.  "The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition." See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).   

The Board finds that the opinion is adequate even though the examiner did not provide the specific etiology of the Veteran's chest pain as an examiner is only required to provide an opinion on whether the chest pain had a diagnosis which was as likely as not related to active service or a service-connected disability.

Moreover, although the Veteran's attorney contends that the examiner did not provide an opinion as to whether the atypical chest pain was caused by, or related to, the Veteran's mild ventricular hypertrophy or the 30 percent lesion in the circumflex artery, an additional explicit statement as to such is not warranted.  The VA examiner clearly stated that based on testing and symptoms, the Veteran's atypical chest pain is "noncardiac".  "Cardiac" is of, or relating to, the heart.  As the Veteran's chest pain is noncardiac (i.e. non heart related), it is not related the walls of the heart (ventricular hypertrophy) or the circumflex artery (an artery of the heart).  A reading of the opinion reflects that the examiner considered all heart related disabilities (e.g. hypertrophy, lesion, hypertension) when he used the term cardiac.

In addition, the Veteran's current symptoms have not been shown by competent clinical evidence to be as likely as not related to a virus in service, gastritis in service, or another disease or injury in service.  In fact, the Veteran himself denied that his current symptoms are related to his GI symptoms in service and stated that he able to tell the difference in symptoms between his GI symptoms and the chest pain for which he requests service connection.  A lay person is competent to state symptoms; the Veteran is competent to state that the symptoms which clinicians related to GI problems in service do not feel the same as other symptoms which he calls "chest pain".  

The Board acknowledges that the Veteran has reported that he has periodic chest pains that are secondary to his hypertension.  However, he has not been shown to have the experience, training, or education necessary to make such an etiology opinion.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the VA clinical opinion, which is based on experience, training, education, and diagnostic test results, has more probative value on the issue than a lay opinion.   

The 2013 VA's examiner's opinion was also based on a review of the claims file, VA treatment records and a physical examination.  The opinion is the most probative in evidence.

The Veteran is already in receipt of service connection for atherosclerotic cardiovascular disease associated with hypertension, degenerative disc disease of the cervical spine, hypertension, and persistent hepatitis.  As per the June 2008 JMR, the Board has analyzed whether service connection is warranted for a chest disability other than heart disease.  The Board finds that it is not.  The Veteran has not been diagnosed with a disability of chest pain for which the probative evidence supports is as likely as not causally related to, or aggravated by, active service or a service-connected disability.
 
In sum, the Veteran has reported pain, but there is not a competent credible diagnosis.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran's claim for service connection for chest pain, which does not have an etiology, is not warranted in this case.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a disorder manifested by chest pain, to include heart disease, is denied.

REMAND

The November 2013 VA examination report does not reflect that the examiner considered the post service clinical records from 1999.  The VA examiner specifically noted that there was no continuity of symptoms between 1994 and 2000.  (However, a November 1999 Upson Regional Medical Center reflects that he Veteran reported back pain radiating down the right leg.  A December 1999 record reflects that the Veteran had been seen for back symptoms.  (The VA examiner need not consider that the Veteran had continuity since 1994 because the 1999 and 2000 records are indicative of symptoms beginning in 1999.)

In addition, the 2013 VA examiner noted that radiology findings from 2005 were consistent with age related progression.  However, the examiner failed to discuss the November 1999 CT scan of the lumbar spine which noted mild spinal stenosis, narrowing of neural canal, and face arthritic changes, and the May 2001 MRI of the spine which noted degenerative changes, protrusion of a disc, and spinal stenosis.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain updated VA and private clinical records for the Veteran's back.

2.  Obtain a supplemental opinion to the November 2013 VA examination.  The clinician should consider whether it is as likely as not that the Veteran has a back disability causally related to active service.  (The examiner's previous opinion did not consider 1999 records).  The examiner should consider the pertinent evidence of record noted in the November 2013 VA examination report as well as the following:  a.) the November 1999 Upson Regional Medical Center record which reflects that the Veteran reported back pain radiating down the right leg; b.) the November 1999 CT scan of the lumbar spine findings; c.) the December 1999 record reflects that the Veteran had been seen for back symptoms; and d.) the May 2001 MRI of the spine which noted degenerative changes, protrusion of a disc, and spinal stenosis.  (Unless additional clinical records prior to 2000 are received, the examiner need not consider that the Veteran had continuity since 1994 because the 1999 and 2000 records are indicative of symptoms beginning in 1999.)

3.  Thereafter, readjudicate the issue of entitlement to service connection for a back disability.   If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


